Title: From George Washington to Alexander Smith, 14 November 1796
From: Washington, George
To: Smith, Alexander


                        
                            Sir, 
                            Philadelphia 14th Novr 1796.
                        
                        Your letter of the 9th has been duly received. When I authorised Mr Pearce to
                            sell my flour, I limitted him to the largest credit the circumstances of my own business
                            would enable me to give, consistently with my own wants, & the arrangements I had
                            contemplated. To extend the credit ninety days longer, would not only derange my own
                            plans—but, as the same causes will always produce the same effects, at the end of ninety
                            days, a further indulgence might be required.
                        It is from the produce of this flour that Mr Pearce himself, all the Overseers
                            and a variety of other incidental expences, are to be paid. It is, and ever has been a rule
                            with me, never to suffer a man to look for a just debt without receiving payment; and before
                            I left home (repeating it since) in very strong terms, I have directed—Mr Pearce to settle
                            with every one, and pay to the last farthing I owe; that there may be no after claims when
                            he is gone, either upon his successor or myself. I mention these facts, and circumstances,
                            to show you how extremely inconvenient it will be for me, to comply with your requests.
                        
                        Nonetheless, being unwilling to distress anyone, if it be possible to avoid it,
                            I shall direct Mr Pearce in the letter I am about to write to him, to day, to ascertain the
                            aggregate sum required, to pay the demands upon him, on my account; and if you will give him
                            the most unequivocal surety of paying it on, or before the 24th of December (that he may
                            have time between that and the first of January to clear himself out) and will give
                            unquestionably security also that the residue shall be paid on or before the first day of
                            March, both sums carrying interest from the day they become due until paid; that he may
                            fix the matter with you agreeably thereto. I cannot forbear adding, however, that the receipt
                            of the whole sum, on the day it becomes due, would be infinitely more pleasing to me; but if
                            this cannot be, you are to expect no favor from me in case of A second disappointment—I
                            am—Sir Your Very Hble Servant
                        
                            Go: Washington
                            
                        
                    